May 21, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                          ALICE M. JONES, Appellant

NO. 14-13-00928-CV                         V.

ANTONIO MURILLO INDIVIDUALLY AND D/B/A TIGER CONSTRUCTION
 AND THE NATIONAL ASSOCIATION OF MINORITY CONTRACTORS OF
                       TEXAS, Appellees
               ________________________________

       We order that the court’s former judgment of March 31, 2015, be vacated,
set aside, and annulled. We further order this court’s Memorandum Opinion of
March 31, 2015, withdrawn.        This cause, an appeal from the judgment signed
on July 22, 2013, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment.

      We order the judgment of the court below AFFIRMED. We order appellant
Alice M. Jones to pay all costs incurred in this appeal. We further order this
decision certified below for observance.